DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Status of the Claims
Claims 3, 4 and 7 are pending; claims 1-2, 5 and 6 are canceled; claim 3 is amended. Claims 3, 4 and 7 are examined below.

Priority
The present application is a continuation in part of application 14/069,441, filed 03/15/2016 (abandoned). Application 15/069,441 is a divisional of 13/829,270 filed 03/13/2013 (Patent No. 9,389,230). Application 13/829,270 filed 03/13/2013 claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/615,760, filed 03/26/2012.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
	The sequence disclosures are located at amended claim 3. Claim 3 as amended recites a sequence smaller than and within SEQ ID NO. 4 (comprising positions 219-1936 of SEQ ID NO. 4). However, this sequence is not accompanied by its own identifier and is not provided in the sequence listing.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Written Description
As amended, the claims recite an antibody described only in terms of desired binding properties, namely anti-myosin heavy chain 11 antibody “which recognizes a region commonly shared by SM1A, SM1B, SM2A and SM2B, said region being amino acid positions 219-1936 of SEQ ID NO. 4”. 
The claims encompass a large genus of products (antibodies) that may be characterized by substantial variability since description of an antigen to which an antibody binds, does nothing toward identifying structure specific to the antibody itself. The claims place no limitations on the sequence/structure of the required antibody, and rather defines the antibody only in terms of binding.
The claim scope is potentially enormous depending on how many of the products that meet the structural requirements would also meet the functional requirements (binding within the same shared sequence identified from SEQ ID NO. 4); by contrast, the scope of the description which only includes a single species, is extremely narrow. Furthermore, the specification fails to disclose sufficient identifying characteristics of the genus, as discussed in more detail below.
In particular, the specification discloses one species (page 21, para [0051]) of anti-MYH11 (HPA015310). 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964) (emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies as claimed.
A claimed invention may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as to serve as an antigen recognizing construct, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. See MPEP 2163.
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).
Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
In this case, the disclosure of a single species is insufficient to represent the claimed genus of antibodies having the recited functional properties.
Although the specification discloses the a single commercially available anti-MYH11 antibody, there is no specific guidance provided as to how to prepare other species capable of binding to the same commonly shared region shared by SM1A, SM1B, SM2A and SM2B within SEQ ID NO. 4. The art recognizes that antigen structure is not necessarily a reliable indicator of function.
The teachings of Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 25-26 and 37-59, cited herewith) which describe how the steps of the humoral immune response to an immunogen are dependent on APC, T-cell and B-cell recognition and processing of the immunogen in ways well known in the art to be highly unpredictable and heavily influenced by the particular immunogen and the specifics of the immunization protocol. Harlow et al. teach that even small changes in structure, such as loss of a single hydrogen bond, can profoundly affect antibody-antigen interaction (p. 25, last paragraph to page 26, second paragraph).
The principles laid out in Harlow are further illustrated in the teachings of Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054), which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document). Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section). Moreover, the teachings of Mach 7,728,114, of record, at Example 1 provide an example of the diversity of immunization protocols.
As yet another example to illustrate the potential scope of the genus of antibodies encompassed by the instant claims, consider the teachings of Meyer et al. (“New Insights in Type I and II CD20 Antibody Mechanisms-Of-Action With a Panel of Novel CD20 Antibodies”, British Journal of Haematology, 2018, 180, 808–820, |https://doi.org/10.1111/bjh.15132). Meyer describes the core binding region of the well-known anti-CD20 antibody rituximab corresponds to amino acid residues 170ANPS173, wherein N171 is the key residue for binding. By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (170ANPSEKNSP178); however, in contrast to rituximab residues at positions 176–178 contribute the most to binding (see page 809, left col., 2nd full paragraph).
Meyer also described the production and characterization of a panel of new anti-CD20 antibodies which were shown to bind epitopes contained within or nearby the rituximab 170ANPS173 epitope but to bind to different residues than rituximab binds in this region (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16 bridging paragraph).
More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2 were found to bind within but also in the vicinity of the rituximab binding site (m1 and m2) and elsewhere (m2): 
“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by using PepScan technology. We identified the critical residues of m1 to be 168EPANPSEK175 by using linear (Figure S2A) and circular (Fig 2C, left) peptides with a positional amino acid scan covering the larger extracellular loop. Also for m2, a signal decrease below the WT binding signal occurred within the 168EPANPSEK175 sequence motif but the binding signal to the linear (Figure S2B) and circular (Fig 2C, right) peptide was rather low. This suggests that the epitope of both mAbs is located on the larger loop in the same region, however their binding characteristics are different. The data suggests that m1 binds a linear epitope, whereas m2 binds to a conformational epitope.” (see ibid).
Moreover, while these antibodies bind within or nearby the rituximab 170ANPS173 epitope they do so with heavy and light chain CDRs non-homologous to those of rituximab.
Thus, even if multiple antibodies bind epitopes within the same small region of a given polypeptide it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region (at 3290 and Tables 1 and 2). Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 5;320(2):415-28, DOI: 10.1016/S0022-2836(02)00264-4) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (see especially at 416). Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.
One cannot visualize or recognize the identities of the members of the genus that exhibit this functional property (binds within the same sequence, such as that identified within SEQ ID NO. 4). The applicant was not in possession of all antibodies capable of binding within this sequence shared in common. Additionally, the characteristics defining the genus of antibodies encompassed by the claim, namely those that bind the shared area within the recited sequence, are unknown as this only sets forth what the antibodies do and not what they are. There is no disclosed partial structure or other common structural features, common to the members of the genus, which are responsible for conferring the desired function.
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
The specification fails to provide adequate written description for the genus of antibodies claimed, as the antibodies are described only in terms of desired functional properties and not in terms of common structure or other relevant identifying characteristics to define the genus. The specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0465652A1 (published 1992, hereinafter referred to as “Nagai (1992)”) in view of Nagai et al., EP 0782863A1 (published 1997, hereinafter referred to as “Nagai (1997)”), Boston Scientific, Angioplasty and Stent Education Guide, (2011), (20 pages) Online: https://www.bostonscientific.com/content/dam/bostonscientific/Interventional%20Cardiology/patient/education/StentEducationGuide_90627944-02B_01_us.pdf [Accessed: 01/25/2021] and Alhopuro et al., Unregulated smooth-muscle myosin in human intestinal neoplasia, PNAS, 105(14), (2008), p. 5513-5518 (cited previously), and as evidenced by Sigma HPA014539 and Sigma HPA015310.. 
Nagai et al. (1992) specifically teach an antibody reagent for recognizing/binding heavy chain of smooth muscle myosin in samples including blood (also known as myosin heavy chain 11) (see abstract, page 9, line 56 to page 10 line 5; see also page 10, lines 9-17, also using labeled antibody of their invention in samples such as blood). Nagai (1992) teach the antibody reagent of their invention can be used for diagnosis of arteriosclerosis (see abstract and page 10, lines 9-17). 
Nagai et al. fails to expressly teach active method steps of detecting and treating arteriosclerosis by comparing the measured level with a healthy reference value (control determined from blood myosin heavy chain 11 levels measured in control samples from healthy individuals); and fails to teach upon a determination of arteriosclerosis, carrying out a detailed examination and treatment for arteriosclerosis, treatment comprising catheterization or stenting (claim 3), namely percutaneous coronary intervention (PCI) or peripheral artery endovascular treatment (EVT) (claim 4). Nagai also fails to teach anti-myosin heavy chain 11 antibody which recognizes a region commonly shared by SM1A, SM1B, SM2A and SM2B, said region being positions 219-1936 of SEQ ID NO: 4.
Nagai (1997) also teach the marker smooth muscle myosin heavy chain as diagnostic for dissecting aortic aneurysm (see abstract, page 2, lines 5-7); in particular Nagai (1997) teach the discovery of the release of smooth muscle myosin heavy chain as an indicator of blood vessel disturbance (disturbance results in the release of the protein, page 2, line 30-34). Nagai (1997) specifically teach significantly higher smooth muscle myosin heavy chain levels in the sera of patients with dissecting aortic aneurysm compared to healthy individuals (healthy individuals having low levels). See also Nagai (1997) at page 2, lines 10-15, teach that arteriosclerosis as a cause of dissecting aortic aneurysm (arteriosclerosis can precede dissecting aortic aneurysm). 
Boston Scientific teach coronary artery disease is the narrowing of the arteries in the heart (stenosis), caused by buildup of fat or calcium deposits called plaque, which can lead to total blockage called atherosclerosis (a type of arteriosclerosis) (see page 3, para 1). Boston Scientific suggests a doctor may perform procedures to directly determine blockage or narrowing (see page 3, para 4, coronary angiogram, thereby addressing further detailed examination). See further page 4, upon detection of blockage or narrowing of the arteries, Boston Scientific teach there are different treatment options for increasing blood flow, that treatment depends on symptoms and the extent of the damage (see page 4, para 1, see for example a finite list of possible treatments including medications, balloon angioplasty, coronary artery stenting, coronary artery bypass graft surgery). See page 5, angioplasty (a percutaneous coronary treatment/intervention, see page 16 glossary) is treatment comprising catheterization of the artery and coronary artery stenting comprising implantation of a stent. In particular, see page 6, teaching coronary artery stents can help reduce blockage, and prevent any more blockages. 
Alhopuro et al. teach detection of MYH11 using commercially available anti-MYH11 antibody (see 5517, col. 2, last paragraph, Chemicon international and Sigma). 
A search of Sigma indicates Sigma discloses two anti-MYH11 antibodies, product # HPA014539 (see Sigma HPA014539), immunogen sequence:  LQEETRQKLNVSTKLRQLEEERNSLQDQLDEEMEAKQNLERHISTLNIQLSDSKKKLQDFASTVEALEEGKKRFQKEIENLTQQYEEK and product # HPA015310 (see Sigma HPA015310) (which is also, notably, the same anti-MYH11 antibody product number as disclosed by Applicant’s present disclosure, see the originally filed specification at page 21), immunogen sequence: VTVLKKALDEETRSHEAQVQEMRQKHAQAVEELTEQLEQFKRAKANLDKNKQTLEKENADLAGELRVLGQAKQEVEHKKKKLEAQVQELQSKCSDGE. The antibodies produced with these immunogens would bind epitopes within the claimed sequence. As a result, Alhopuro, as supported by Sigma HPA014539 and HPA015310 as evidence, that the anti-MYH11 antibodies specific for regions within the claimed residues 219-1936 of SEQ NO. 4 (SM2B) were well known and commercially available at the time.
It would have been prima facie obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention, when using the marker for the diagnoses of arteriosclerosis as is suggested by Nagai (1992), that the method be performed by comparing the marker to the level determined/measured in a healthy individual (as in Nagai (1997)), and to have diagnosed arteriosclerosis based on the level increased compared to a healthy subject because it was known in the art at the time that the protein is released upon blood vessel disturbance (see as taught by Nagai (1997)). The ordinarily skilled artisan would have a reasonable expectation of success because this marker was known to increase upon disturbance, and the detected arteriosclerosis (of Nagai) would be considered by the ordinarily skilled artisan to be a disturbance. As such, based on the cited art of record, it would be expected that, when using the anti- heavy chain of smooth muscle myosin antibody of Nagai to detect the target for the purpose of diagnosing arteriosclerosis, the observed level in those indicated to have arteriosclerosis would be elevated as compared to healthy subjects (subjects without such a disturbance).
Further, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method as taught by the combination of the Nagai references (1992 and 1997), such that upon determining a subject has levels associated with a diagnosis of arteriosclerosis, to further carry out a detailed examination (such as an angioplasty as taught by Boston Scientific) and treatment, for example treating the subject with increased levels by catheterization or stenting as taught by Boston scientific. Specifically the ordinarily skilled artisan would have been motivated to perform further examination, namely such as procedures including angiogram, to determine the extent of the blockage or narrowing, namely in order to be able to confirm arteriosclerosis/blockage of the arteries and to select and apply appropriate treatment (Boston Scientific), applying treatment in order to increase the subject’s blood flow. The ordinarily skill artisan would have a reasonable expectation of success further performing an examination to obtain an angiogram because the results of the assay would not provide a visualization of the arteries, whereas an angiogram will allow visualization and subsequent selection of an appropriate treatment. One would further expect success because Boston Scientific suggest an angiogram as the appropriate way to select a treatment. 
It would have been obvious to have arrived at the claimed treatment, namely of catheterization or stenting, as an obvious matter of choosing from a finite list of identified predictable solution, as taught by Boston Scientific. It was known that in the event of coronary arterial blockage (arteriosclerosis), to treat by opening the artery, namely there were finite list of known treatments available to the skilled artisan, said finite list comprising catheterization and stenting. One of ordinary skill in the art could have pursued the known potential treatment solutions, namely the solutions as taught by Boston Scientific, to have arrived at either of catheterization or stenting with a reasonable expectation of success. Further one of ordinary skill would have been motivated to arrive at treatment such as stenting because it is further expected to assist in prevention of future blockages of the artery. The ordinary skilled artisan would have a reasonable expectation of success implementing a known treatment (e.g., stenting) for its known purpose (a blocked artery).
It would have been prima facie obvious to one having ordinary skill in the art at the time before the effective filing date to have used the art recognized anti-MYH11 antibody of Alhopuro et al. because the antibody was commercially available, and as such was readily and easily attainable. One of ordinary skill would have a reasonable expectation of success since using antibodies generally, as labeled antibodies, was known for detection marker in fluid samples such as blood (Nagai (1992)).
Regarding claim 7, see as cited previously above, Nagai (1992) teach the antibody reagent of their invention can be used for diagnosis of arteriosclerosis (see abstract and page 10, lines 9-17), i.e., identifying arteriosclerosis in a subject not known to have the identified disease.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of claim under 35 U.S.C. 103, at remarks pages 3-4 Applicant traverses the rejection. Applicant argues Nagai 1992 that although Nagai 1992 discloses the reagent for diagnosis of arteriosclerosis, fails to disclose or suggest methods or examples to do so; that Nagai 1997 fails to teach or suggest which of the high and low protein levels of smooth muscle myosin heavy chain indicate arteriosclerosis, and further argues the combination of Nagai references suggests diagnosis cannot be achieved by increased level in blood (remarks page 4); and argues Boston Scientific is broad and does not address the above Applicant asserted deficiencies of the Nagai references. 
However, see previous responses specific to the Nagai references, it is maintained for the reasons already of record that the combination of the cited art together addresses the claimed invention. Applicant’s remarks address each reference individually. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues Alhopuro discloses detection using commercially available antibody for use in determining the role of myosin in cellular differentiation processes and in development of colorectal tumors. Applicant argues the reference does not teach or suggest the role of the different isoforms in a process that involves both diagnosis and treatment, as presently claimed.
However, this argument is not persuasive as based on Alhopuro, the antibody was known in the art and recognized for the purpose of detection of MYH11. The reference need not also recognize the role of the different isoforms as argued by Applicant. When considered together, the combination of the cited art establishes a prima facie case of obviousness. 
Applicant also cites Aikawa (previously provided with IDS 10/22/2018) and argues Aikawa teaches expression of MYH chains is decreased in atherosclerotic regions. Applicant argues one of ordinary skill at the time would expect that arteriosclerosis can be diagnosed by decreased level (contrary to increased, as claimed).
However, the rejection is based on other art, namely Nagai, which does suggest an increase is obvious. In particular see the reasoning stated above, restated presently:
It would have been obvious to have diagnosed arteriosclerosis based on the level increased compared to a healthy subject because it was known in the art at the time that the protein is released upon blood vessel disturbance (see as taught by Nagai (1997)). The ordinarily skilled artisan would have a reasonable expectation of success because this marker was known to increase upon disturbance, and the detected arteriosclerosis (of Nagai) would be considered by the ordinarily skilled artisan to be a disturbance. Nagai contradicts Aikawa, and based on Nagai the claimed invention is not unobvious. 
For all of these reasons as discussed above, the claims are rejected as indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677